ARMED SERVICES BOARD OF CONTRACT APPEALS

Petition of --                                   )
                                                 )
Readiness Management Support, L.C.               )        ASBCA No. 60881-974
                                                 )
Under Contract No. N65236-06-D-6864              )

APPEARANCE FOR THE PETITIONER:                            Dustin P. Monokian, Esq.
                                                           Assistant General Counsel
                                                           IAP Worldwide Services, Inc.
                                                           Cape Canaveral, FL

APPEARANCES FOR THE GOVERNMENT:                           Ronald J. Borro, Esq.
                                                           Navy Chief Trial Attorney
                                                          Stephanie Cates-Harman, Esq.
                                                           Assistant Director

                    ORDER PURSUANT TO RULE l(a)(5)
           DIRECTING CONTRACTING OFFICER TO ISSUE DECISION

       The contractor filed, under Board Rule l(a)(5), a request for an order directing
the contracting officer to render a decision on a 15 May 2012 claim for alleged unpaid
costs. The government has advised that the parties will enter into settlement
discussions and that if a settlement cannot be reached by 6 February 2017, that a final
decision on the claim will be issued by 6 April 2017, a date to which the contractor
does not object. We deem this to be reasonable.

       Accordingly, the Board hereby directs the contracting officer to issue a decision
on the contractor's claim by 6 April 2017.

        This Order completes all necessary action by the Board. If the contracting
officer fails to comply with this Order, such failure will be deemed a decision by the
contracting officer denying the claim, and the contractor may appeal to this Board or
sue in the United States Court of Federal Claims pursuant to the Contract Disputes
Act, 41 U.S.C. §§ 7103(f)(5), or 7104, as appropriate.

       Dated: 17 January 2017


                                               4~M~  Administrative Judge
                                                     Acting Chairman
                                                     Armed Services Board
                                                     of Contract Appeals
(Signatures continued)
 I concur



 Rl~ACKLEFORD
 Administrative Judge                             Administrat e Judge
 Vice Chairman                                    Armed Services Board
 Armed Services Board                             of Contract Appeals
 of Contract Appeals


       I certify that the foregoing is a true copy of the Order Pursuant to Rule l(a)(S)
of the Armed Services Board of Contract Appeals in ASBCA No. 60881-974, Petition
of Readiness Management Support, L.C., rendered in conformance with the Board's
Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                            2